Filed 1/5/15 P. v. Cortez CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.

             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

THE PEOPLE,
                                                                                           F066816
         Plaintiff and Respondent,
                                                                         (Kern Super. Ct. No. BF144979A)
                   v.

JOSE DANIEL CORTEZ,                                                                      OPINION
         Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Kern County. John R.
Brownlee, Judge.
         Julia Freis, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-



         *   Before Gomes, Acting P.J., Poochigian, J. and Franson, J.
                                      INTRODUCTION
          Appellant/defendant Jose Daniel Cortez pleaded no contest to possession of a
stolen vehicle (Pen. Code, § 496d, subd. (a)) and was sentenced to the stipulated second
strike term of four years in prison. On appeal, his appellate counsel has filed a brief that
summarizes the facts with citations to the record, raises no issues, and asks this court to
independently review the record. (People v. Wende (1979) 25 Cal. 3d 436 (Wende).) We
affirm.
                        FACTUAL AND PROCEDURAL HISTORY
          On or about November 3, 2012, defendant was found in possession of a stolen
1992 Honda Accord.
          On November 6, 2012, a felony complaint was filed which charged defendant and
a codefendant with count I, possession of a stolen vehicle. Defendant was separately
charged with count II, misdemeanor possession of burglary tools (Pen. Code, § 466). It
was further alleged defendant had four prior strike convictions.
          On November 21, 2012, prior to the preliminary hearing, defendant pleaded no
contest to possession of a stolen car and admitted the four prior strike convictions. The
court granted the prosecutor’s motion to dismiss the charge against the codefendant.
Defendant stipulated to a factual basis and waived preparation of a probation report.
Over the People’s objections, the court indicated it would dismiss three prior strike
convictions and sentenced defendant to the midterm of two years, doubled to the second
strike sentence of four years.
          On February 6, 2013, the court conducted an in camera hearing and denied
defendant’s motion to withdraw his plea. The court granted defendant’s request and
dismissed three prior strike convictions. It imposed the midterm of two years, doubled to
four years as the second strike term.
          Defendant filed a notice of appeal and obtained a certificate of probable cause.



                                               2.
                                         DISCUSSION
       As noted above, defendant’s counsel has filed a Wende brief with this court. The
brief also includes the declaration of appellate counsel indicating that defendant was
advised he could file his own brief with this court. By letter on October 25, 2013, we
invited defendant to submit additional briefing. To date, he has not done so.
       After independent review of the record, we find that no reasonably arguable
factual or legal issues exist.
                                     DISPOSITION
       The judgment is affirmed.




                                            3.